Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on May 4, 2021 is acknowledged. The new withdrawn claims will be considered for rejoinder in the event of an indication of allowability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippi (US 2016/0144571 A1, hereinafter Philippi).
Regarding Claims 16 and 32, Philippi teaches in Figures 1-3 a determination device for determining a parameter of an energy beam from an apparatus for additively manufacturing three-dimensional objects, the determination device comprising:
a determination assembly comprising a beam guiding element and a determination unit, wherin the beam guiding unit 15 and the determination unit 30 have a defined spatial arrangement relative to one another, and wherein the determination assembly is movable (per [0046]-[0047]) to respective ones of a plurality of determination positions;
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi as applied Claims 16 and 32 above respectively.
Regarding Claims 17-31 and 33, Philippi further teaches the features as detailed in the included Extended European Search Report, with the remaining untaught claimed features being either obvious alternatives (rotation is an obvious to alternative to axial movement, as is the choice of varieties of rotational relationships and spatial positioning) or routine design choices (selecting L-shaped frames, circular plates, parabolic mirrors, and collimating lenses is merely choosing common shapes or items to perform equivalent functions).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743